Wheeler, J.
The appeal from the judgment of the justice was taken be- j fore the adoption of the State Constitution. The case, therefore, is not within I the decision in Titus v. Latimer, but is governed by that in Sasse v. Schmidt, (6 Tex. R.)
The costs of the District Court were rightly awarded against the plaintiff and appellee in that court, under the provision of the 58th section of the act of 1840. (Hart. Dig., art. 716.) To make sense of the section the word “appellant,” which occurs in it, must be read “appellee,” as it evidently was intended; otherwise the former and latter parts of the section would bo repugnant. The judgment is in accordance with the evident meaning and intention of the statute, and it is affirmed.
Judgment affirmed.